Citation Nr: 1448190	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-06 148	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to VA educational assistance benefits in excess of 1 month and 23 days as of May 17, 2011, under Chapter 33, Title 38, United States Code (the Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from July 2001 to July 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a decision by the RO in Muskogee, Oklahoma, which determined that, as of May 17, 2011, the Veteran had 1 month and 23 days of educational assistance benefits available under the Post-9/11 GI Bill.  In December 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.

During the pendency of the appeal, the Veteran's VA education folder was transferred to the jurisdiction of the RO in Los Angeles, California.  In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Los Angeles RO; a transcript of that hearing is of record.

The Board notes that, in addition to the paper VA education folder, the Veteran also has records stored in paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files.  The electronic files include additional materials, which the Board has reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  On May 17, 2011, the Veteran filed an application for educational assistance under the Post-9/11 GI Bill which included an irrevocable election of Post-9/11 GI Bill benefits in lieu of educational assistance under Chapter 30, Title 38, United States Code (the Montgomery GI Bill (MGIB)), with a requested effective date of May 17, 2011.

3.  At the time of the Veteran's irrevocable election of Post-9/11 GI Bill benefits, he had 1 month and 23 days of educational assistance benefits remaining under the MGIB.


CONCLUSION OF LAW

The claim of entitlement to VA educational assistance benefits in excess of 1 month and 23 days under the Post-9/11 GI Bill is without legal merit.  38 U.S.C.A. § 3301 (West 2014); 38 C.F.R. §§ 21.9520, 21.9550 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

In cases such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (VCAA does not apply where the record indicates there is no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  In addition, the VCAA does not apply where application of the law to the facts is dispositive because there is no entitlement under the law to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Therefore, no additional action pertaining to VA's duties to notify and assist is required.



II.  Analysis

An otherwise qualifying individual with MGIB entitlement may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if she or he makes an irrevocable election to receive benefits under the Post-9/11 GI Bill by relinquishing eligibility under the MGIB.  38 C.F.R. § 21.9520 (2014).

One way for an individual to make an irrevocable election to receive such benefits is to properly complete a VA Form 22-1990.  38 C.F.R. § 21.9520(c)(2).  Alternatively, an individual has the option to either submit a transfer-of-entitlement designation under Chapter 33 to the Department of Defense, or submit a written statement which includes the four specified criteria listed under 38 C.F.R. §21.9520(c)(2)(i)-(iv).  Id.  If an individual has opted to submit a written statement, then his or her election to receive benefits under Chapter 33 becomes irrevocable only when all four specified criteria are met.  Id.

Under applicable law, an individual who makes such an irrevocable election will be entitled to one month (or partial month) of entitlement under the Post-9/11 GI Bill for each month (or partial month) of unused entitlement under the MGIB.  38 C.F.R. § 21.9550(b)(1).

In the present case, the Veteran does not dispute that, on May 17, 2011, he filed an application for educational assistance under the Post-9/11 GI Bill which included an election of Post-9/11 GI Bill benefits in lieu of educational assistance under the MGIB.  Nor does he dispute that, at that time, he had 1 month and 23 days of educational assistance benefits remaining under the MGIB.  The Veteran's only assertion on appeal is that he found the application for educational assistance under the Post-9/11 GI Bill confusing.  He maintains, in essence, that he did not understand that if he chose an effective date for the election of Post-9/11 GI Bill benefits that preceded the exhaustion of his entitlement under the MGIB, his Post-9/11 GI Bill entitlement would be limited to his remaining MGIB entitlement.

Here, the Board finds that the Veteran, on May 17, 2011, made an irrevocable election to receive educational assistance benefits under the Post-9/11 GI Bill in lieu of receiving benefits under the MGIB, with a requested effective date of May 17, 2011.  The printout of his online application makes clear that the election to receive benefits under to Post-9/11 GI Bill in lieu of benefits under the MGIB was irrevocable.  The application stated, in pertinent part:

By electing Chapter 33, I acknowledge that I understand the following:

 I may not receive more than a total of 48 months of benefits under two or more programs.

 If electing chapter 33 in lieu of chapter 30, my months of entitlement under chapter 33 will be limited to the number of months of entitlement remaining under chapter 30 on the effective date of my election.  However, if I completely exhaust my entitlement under chapter 30 before the effective date of my chapter 33 election, I may receive up to 12 additional months of benefits under chapter 33.

 My election is irrevocable and may not be changed.

(emphases added.)

The governing regulation requires only that VA Form 22-1990 be properly completed in order for the election to become irrevocable.  As noted above, specific acknowledgement by the Veteran that his election for Chapter 33 benefits in lieu of Chapter 30 benefits is irrevocable is only necessary when the Veteran has opted to submit a written statement seeking Chapter 33 benefits, as an alternative to properly completing VA Form 22-1990 or submitting a transfer-of-entitlement designation to the Department of Defense.

Thus, the Board finds that the requirements for making an irrevocable election have been met.  As such, the Veteran's election for Post-9/11 GI Bill benefits, effective May 17, 2011, cannot be rescinded.  Hence, and because the Veteran had 1 month and 23 days of educational assistance benefits remaining under the MGIB as of May 17, 2011, he is entitled to VA educational assistance benefits of no more than 1 month and 23 days under the Post-9/11 GI Bill.  38 C.F.R. § 21.9550(b)(1).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis, supra.

The Board is sympathetic to the Veteran's claim and the financial hardships he has encountered in seeking to further his education.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the VA and the Armed Forces and VA, and neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Regardless of the equities of the Veteran's situation, VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met).

The Board notes, however, that the Secretary of VA, unlike the RO and the Board, has the power to provide equitable relief in appropriate cases.  See 38 U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7; see also Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992); Harvey.  If the Veteran wants to seek such equitable consideration by the Secretary, he may wish to consider contacting a Veterans service organization for assistance.




ORDER

The claim for VA educational assistance benefits in excess of 1 month and 23 days under the Post-9/11 GI Bill is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


